DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 09/07/2021 was entered.
Claims 1-9, 12-15, 17-18, 20 and 22 are pending in the present application.
Applicants elected previously the invention of Group II, drawn to a method for treating an ischemic heart in a subject comprising administering autologous miR-375 inhibited stem cell into the subject.  Applicants further elected the following species:  (a) SEQ ID NO: 1; and (ii) intravenous administration.
Claims 1-7 and 20 were withdrawn previously from further consideration because they are directed to non-elected inventions.  Claim 12 was also withdrawn previously from further consideration because it is directed to a non-elected species.
Accordingly, amended claims 8-9, 13-15, 17-18 and 22 are examined on the merits herein with the above elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The same rejection is restated below.
Webster already disclosed at least a method of treating an ischemia-related disease such as a coronary artery disease (CAD) in a subject (e.g., human subject), the method comprises: (a) isolating autologous stem cells or progenitor cells having pro-angiogenic potential (e.g., CD34+EPC, mesenchymal stem cells derived from bone marrow); (b) transducing/transfecting the cells with at least one nucleic acid encoding antagomirs (antisense) to miRs 16, 21, 92a, 155 and others; and (c) administering the ex vivo transduced/transfected cells into the subject by any suitable route (e.g., intravenously or directly to a target site) (see at least the Abstract; Summary; section titled “Methods of autologous progenitor/stem cell therapy” on pages 8-9; paragraphs 24, 33 and 36).  Webster defined the term “antagomir” to encompass single stranded, double stranded, partially double stranded and hairpin structured chemically modified oligonucleotides that suppress or knockdown a microRNA in a sequence-dependent manner (first sentence of paragraph 24).  Webster also stated “In summary, CD34+/Lin- endothelial progenitor cells from CAD patients have multiple dysregulated (up and down-regulated) micro-RNAs that results in parallel dysregulation of multiple genes that regulate survival, proliferative and pro-angiogenic functions.  We predict that these changes are responsible for the poor outcome of autologous stem cell therapy for CAD and PAD.  We have also observed that the MSCs isolated from bone marrow of patients with CAD have significantly reduce proliferation compared with MSCs from healthy volunteers.  We predict that the microenvironment of tissues of patients with CAD, that may be pro-inflammatory, affects the expression of specific micro RNAs and promotes cellular dysfunction that precludes effective autologous cell therapy of multiple cell types.  Manipulation of single or multiple micro-RNAs may reverse some of these defects and regain therapeutic activity” (paragraph [0008]).
Webster does not teach specifically a method of treating an ischemia-related disease such as a coronary artery disease (CAD) in a human subject by administering to the subject syngeneic stem cells or progenitor cells having pro-angiogenic potential that have been transduced/transfected ex vivo with at least one nucleic acid encoding antagomir to miR-375, and wherein said antagomir to miR-375 comprises the sequence of SEQ ID NO: 1. 
	Before the effective filing date of the present application (11/18/2014), Drau et al already taught methods of promoting healing of an injured tissue such as injured and/or ischemic heart by enhancing the homing/migration and enhancing engraftment of transplanted genetically modified cells (e.g., adult bone marrow derived cells such as mesenchymal stem cells (MSCs) or hematopoietic stem cells such as endothelial progenitor cells (EPCs)) into the injured and/or ischemic heart (Abstract and Summary of the Invention).  Drau et al stated “Preferably, the donor and recipient are of the same species; more preferably, the donor and recipient are genetically similar (or the same) at major histocompatibility loci.  For example, an autologous transplant (self donor of bone marrow-derived mesenchymal stem cells), a syngeneic transplant (identical twin donor), or allogeneic transplant (related donor, unrelated donor, or “mismatched” donor) is performed” (paragraph [0014]).
Additionally, Shen et al already taught a method of stimulating vascularization in a subject having or at risk of developing coronary artery disease (CAD), cardiac failure or ischemic CAD by administering to the subject at least one or more inhibitors of miR-184, miR-31, miR-150, miR-375, miR-16 and others (see at least the Abstract; Summary of the Invention; particularly paragraphs 13, 53; Table 1 and example 1).  In example 1, Shen et al examined miRNA expression during retinal neovascularization using a murine model of oxygen-induced, ischemic retinopathy that results in reproducible, proliferative retinal neovascularization; and they stated “Nine miRNA (mmmu-miR-184, -31, -150, -409, -375, -129-5p, -124a, -29a, and -129-3p) had significantly reduced expression during neovascularization of ischemic retinas” (bottom of paragraph [0222]).
	Moreover, Reddi et al already disclosed that PAX8/PPARγ fusion protein (PPFP) inhibits aggressive tumorigenesis in vivo by decreasing neovascularization in human thyroid and mouse xenograft tumors; and PPFP upregulates tumor suppressor miRNAs miR-122 and miR-375 (Page 267, left column, last sentence continues to first sentence on right column).  Reddi et al also demonstrated that PPFP-mediated upregulation of tumor suppressor miRNAs miR-122 and miR-375 is associated with decreased angiogenesis, decreased cell proliferation and decreased tumor growth in the anaplastic thyroid cancer (ATC) cell line BHT-101 in vitro and in vivo (Abstract; section titled “Tumor inhibition by PPFP in select ATC cell lines involves upregulation of tumor suppressor microRNAs miR-122 and miR-375”; and Figures 1-2).
mir122a, miR155 and miR375, which are particularly effective at alleviating miRNA repression in vivo by the use of at least one LNA (see at least the Abstract and Summary of the Invention).  Elem et al also disclosed human miR-375 having the sequence of SEQ ID NO: 5 (5’-UUUGUUCGUUCGGCUCGCGUGA-3’).  The antisense sequence of the above human miR-375 comprises a sequence that is 100% identical to the sequence of SEQ ID NO: 1 of the present invention.
It would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify a method of treating an ischemia-related disease in a human subject of Webster by also administering to the subject syngeneic stem cells or progenitor cells having pro-angiogenic potential that have been transduced/transfected ex vivo with at least one nucleic acid encoding antagomir to miR-375, including an antogomir comprising SEQ ID NO: 1, in light of the teachings of Dzau et al, Shen et al, Reddi et al, and Elmen et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Dzau et al already taught at least using transplanted syngeneic cells (e.g., MSCs and/or EPCs) for treating injured and/or ischemic heart in a patient; Shen et al also taught a method of stimulating vascularization in a subject having or at risk of developing coronary artery disease (CAD), cardiac failure or ischemic CAD by administering to the subject at least one or more inhibitors of miR-375 and miR-16, along with the identification that miR-375 is one of nine miRNAs which expression is significantly reduced during neovascularization of ischemic retinas; and Reddi et al disclosed that PAX8/PPARγ fusion protein (PPFP) inhibits aggressive tumorigenesis in vivo by decreasing neovascularization in human thyroid and mouse xenograft tumors; and PPFP upregulates tumor suppressor miRNAs miR-122 and miR-375.  Moreover, the pharmaceutical composition comprising short single stranded oligonucleotides that are complementary to human miR375 of Elmen et al are particularly effective at alleviating miRNA repression in vivo via the use of at least one LNA.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Webster, Dzau et al, Shen et al, Reddi et al, and Elmen et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified method resulting from the combined teachings of Webster, Dzau et al, Shen et al, Reddi et al, and Elmen et al is indistinguishable and encompassed by the presently claimed invention. Since the transduced/transfected syngeneic stem cells or progenitor cells having pro-angiogenic potential (e.g., bone marrow-derived MSCs and/or EPCs) in the modified method can withstand the adverse proinflammatory microenvironment of tissues in patients with CAD or other ischemic heart disease, they can survive, proliferate and/or at least differentiate into endothelial cells to yield more effective therapeutic results at the injured/ischemic heart via enhanced or increased angiogenesis, which in turn would result in fewer cardiomyocytes of the treated subject undergoing apoptosis as compared to an untreated subject.  Please noting that Webster already predicted that the microenvironment of tissues of patients with CAD, that may be pro-inflammatory, affects the expression of specific micro RNAs and promotes cellular cardiomyocytes undergoing apoptosis due to an ischemic or reperfusion related injury” (last sentence of paragraph [0014]).
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicants’ arguments related to the above rejection in the Amendment filed on 09/07/2021 (pages 7-10) have been fully considered, but they are respectfully not found persuasive for the following reasons.  
Applicants argued basically that none of the cited references alone or in combination, teach or suggest each and every element of the instant claims.  Specifically, Applicants argued that Webster does not teach or suggest syngeneic stem cells, antagomir to miR-375 or reduced apoptosis of cardiomyocytes and without providing any evidence or rationale for using antagomir to miR-375-treated syngeneic stem cells to reduce apoptosis of cardiomyocytes in the treatment of ischemic heart disease; Dzau does not teach or suggest treating syngeneic stem cells with antagomir to miR-375 for the treatment of ischemic heart injury without providing any evidence or rationale for contacting syngeneic stem cells with antagomir to miR-375 for the treatment of ischemic heart injury; Shen does not teach or suggest treating stem cells with antagomir to miR-375 to reduce apoptosis of cardiomyocytes in an ischemic heart, but merely describing without any demonstration that miR-375 upregulation directly inhibits angiogenesis, inhibiting miR-375 promoting angiogenesis and inhibition of miR-375 promoting recovery of injured cardiac tissue; and finally Elmen does not teach or suggest treating stem cells with antagomir to miR-375 to reduce apoptosis of cardiomyocytes in the treatment of an ischemic heart.  Applicants submitted previously the “unexpected” results of the present application, which show that miR-375 inhibited stem cells reduced the number of cardiomyocytes undergoing apoptosis; and therefore render the present invention non-obvious.  Accordingly, an ordinary skill in the art would not have a reasonable expectation of success to arrive at the presently claimed invention; and that the Office has relied on impermissible hindsight bias and ex post reasoning. 
First, the instant claims encompass a method of treating an ischemic heart in a mammalian recipient subject, the method comprising:  (i) isolating any stem cell from a elected species) and SEQ ID NO:2; and (iii) administering the miR-375 inhibited stem cell to the mammalian recipient subject, wherein said mammalian recipient subject has an ischemic heart, wherein said miR-375 inhibited stem cell is syngeneic to said recipient subject having an ischemic heart, and wherein fewer cardiomyocytes of the recipient subject having an ischemic heart undergo apoptosis as compared to an untreated subject having an ischemic heart. 
Second, please note that the above 103 rejection was made under 35 U.S.C. 103 and therefore none of the cited references has to teach every limitation of the instant claims.  For example, the primary Webster reference does not have to teach using syngeneic bone-marrow derived mesenchymal stem cells transduced with a nucleic acid encoding antagomir (antisense) to miR-375 for treating an ischemia-related disease such as a coronary artery disease (CAD) in a subject, nor does the Dzau reference, the Shen reference, the Reddi reference or the Elmen reference.  Based on the above Applicant’s arguments, it is also apparent that Applicants only considered each of the cited references in total isolation one from the others, without taking into account of the overall teachings of all of the cited references into considerations. 
Third, with respect to the Shen reference it taught clearly and explicitly a method of stimulating vascularization in a subject having or at risk of developing coronary artery disease (CAD), cardiac failure or ischemic CAD by administering to the subject one or more inhibitors of miR-184, miR-31, miR-150, miR-375, miR-16 and others (see at least the Abstract; Summary of the Invention; particularly paragraphs 13, 53; Table 1 and example 1).  In example 1, Shen et al examined miRNA expression during retinal neovascularization using a murine model of oxygen-induced, ischemic retinopathy that results in reproducible, proliferative retinal neovascularization; and they stated “Nine miRNA (mmmu-miR-184, -31, -150, -409, -375, -129-5p, -124a, -29a, and -129-3p) had significantly reduced expression during neovascularization of ischemic retinas” (bottom of paragraph [0222]).  Accordingly, the Shen reference does not describe miR-375 as one of a laundry list of microRNAs upregulated in ischemic retina; and there is no requirement whatsoever that the Shen reference has to provide any mechanistic explanation how miR-375 inhibitor (not miR-375) might promote neovascularization/vascularization in a subject having or at risk of developing coronary artery disease (CAD), cardiac failure or ischemic CAD.
Fourth, with respect to the Reddi reference although the authors stated “Multiple mechanisms appear to be involved in PPFP-mediated growth inhibition, including upregulation of tumor suppressor microRNAs, miR-122 and miR-375 (Figure 2) that is associated with decreased angiogenesis and cell proliferation, respectively, in the BHT-101-PPFP cell line” (page 272, paragraph on left column), data shown in Figure 2 a) and c) do not rule out that upregulation of miR-375 might also involve in decreasing angiogenesis in the BHT-101-PPFP cell line, particularly with significant upregulation of both miR-375 and miR-122 in the same cell line.  This is also consistent with the teachings of the Shen reference as discussed above.  Once again, there is no requirement whatsoever that the Reddi reference has to provide evidence upregulation of miR-375 directly inhibits angiogenesis.  In contrast to the teachings of the cited Shen reference and Reddi reference, Applicants failed to provide even a single reference before the effective filing date of the present application teaching or suggesting that miR-375 has no role or opposite effect to that taught by Shen and Reddi. 
Fifth, with respect to Applicant’s argument on impermissible hindsight reconstruction Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appear in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, that an invention cannot be held to have been obvious unless a suggestion to combine the prior art teachings is found in a specific reference."

Although the cited artisans do not specifically point out a motivation to in their disclosure, an ordinarily skilled artisan would have been able to identify the need for the combination of the teachings without the disclosure of the instant application.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
ex vivo with at least one nucleic acid encoding antagomir to miR-375, including an antogomir comprising SEQ ID NO: 1, because Dzau et al already taught at least using transplanted syngeneic cells (e.g., MSCs and/or EPCs) for treating injured and/or ischemic heart in a patient; Shen et al also taught a method of stimulating vascularization in a subject having or at risk of developing coronary artery disease (CAD), cardiac failure or ischemic CAD by administering to the subject at least one or more inhibitors of miR-375 and miR-16, along with the identification that miR-375 is one of nine miRNAs which expression is significantly reduced during neovascularization of ischemic retinas; and Reddi et al disclosed that PAX8/PPARγ fusion protein (PPFP) inhibits aggressive tumorigenesis in vivo by decreasing neovascularization in human thyroid and mouse xenograft tumors; and PPFP upregulates tumor suppressor miRNAs miR-122 and miR-375.  Moreover, the pharmaceutical composition comprising short single stranded oligonucleotides that are complementary to human miR375 of Elmen et al are particularly effective at alleviating miRNA repression in vivo via the use of at least one LNA.  
Sixth, the modified method resulting from the combined teachings of Webster, Dzau et al, Shen et al, Reddi et al, and Elmen et al is indistinguishable and encompassed by the presently claimed invention. Since the transduced/transfected syngeneic stem can withstand the adverse proinflammatory microenvironment of tissues in patients with CAD or other ischemic heart disease, they can survive, proliferate and/or at least differentiate into endothelial cells to yield more effective therapeutic results at the injured/ischemic heart via enhanced or increased angiogenesis, which would in turn result in fewer cardiomyocytes of the treated subject undergoing apoptosis as compared to an untreated subject.  Please noting that Webster already predicted that the microenvironment of tissues of patients with CAD, that may be pro-inflammatory, affects the expression of specific micro RNAs and promotes cellular dysfunction that precludes effective autologous cell therapy of multiple cell types; and manipulation of single or multiple micro-RNAs may reverse some of these defects and regain therapeutic activity.  Accordingly, there is nothing that is surprising or unexpected in the administration of miR-375 inhibited stem cells into a mammalian subject having an ischemic heart results in reduced the number of cardiomyocytes undergoing apoptosis as compared to an untreated subject, even though none of Webster, Dzau, Shen, Reddi and Elmen explicitly discloses reduced apoptosis of cardiomyocytes in ischemia-related heart disease.  Dzau et al stated clearly “cardiomyocytes undergoing apoptosis due to an ischemic or reperfusion related injury” (last sentence of paragraph [0014]). 
Seventh, the standard under 35 U.S.C. 103 is a “reasonable” expectation of success.  An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Webster, Dzau et al, Shen et al, Reddi et al, and Elmen et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.  
15 is rejected under 35 U.S.C. 103 as being unpatentable over Webster (US 2013/0302293) in view of Dzau et al (US 2008/0070830), Shen et al (US 2009/0281167), Reddi et al (Cancer Gene Therapy 20:267-275, 2013) and Elmen et al (US 8,163,708) as applied to claims 8-9, 13-14 and 17-18 above, and further in view of Krishnamurthy et al (Circ. Res. 109:1280-1289, 2011; IDS).  
The combined teachings of Webster, Dzau et al, Shen et al, Reddi et al and Elmen et al were presented above.  However, none of the cited references teaches that the method further comprises administering to a mammalian subject an effective amount of IL-10.
Before the effective filing date of the present application, Krishnamurthy et al already demonstrated that IL-10 increases transplanted EPC survival and function in the myocardium leading to attenuation of myocardial infarction (MI)-induced left ventricular dysfunction and remodeling (see at least the Abstract; sections titled “Systemic IL-10 therapy enhances retention and survival of transplanted EPCs in the ischemic myocardium” and “IL-10 therapy augments EPC-mediated neovascularization in the ischemic myocardium”).
Accordingly, it would have been obvious before the effective filing date of the present application to further modify the combined teachings of Webster, Dzau et al, Shen et al, Reddi et al and Elmen et al by further administering to the human subject an effective amount of IL-10, in light of the teachings of Krishnamurthy et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modification because Krishnamurthy et al demonstrated successfully that IL-10 increases transplanted EPC survival and function in the myocardium leading to attenuation of myocardial infarction (MI)-induced left ventricular dysfunction and remodeling.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Webster, Dzau et al, Shen et al, Reddi et al, Elmen et al and Krishnamurthy et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicants’ argument related to the above rejection in the Amendment filed on 09/07/2021 (pages 10-11) has been fully considered, but it is respectfully not found persuasive for the following reason.  
Applicants argued basically that the Krishnamurthy reference does not cure the deficiencies of the Webster, Dzau, Shen, Reddi and Elmen references for the same reasons already set forth in the response for the rejection of claims 8-9, 13-14 and 17-18 above.
Please refer to the Examiner’s same responses to Applicant’s arguments on the rejection of claims 8-9, 13-14 and 17-18 above.  The Krishnamurthy reference was cited mainly to supplement the combined teachings of Webster, Dzau, Shen, Reddi and Elmen references on the limitation of dependent claim 15 which recites the limitation “wherein the method further comprises administering the subject an effective amount of IL-10”.  

22 is rejected under 35 U.S.C. 103 as being unpatentable over Webster (US 2013/0302293) in view of Dzau et al (US 2008/0070830), Shen et al (US 2009/0281167), Reddi et al (Cancer Gene Therapy 20:267-275, 2013) and Elmen et al (US 8,163,708) as applied to claims 8-9, 13-14 and 17-18 above, and further in view of Ito et al (PNAS106:8689-8694, 2009; IDS) and Engel et al (US 8,912,186).  
 The combined teachings of Webster, Dzau et al, Shen et al, Reddi et al and Elmen et al were presented above.  However, none of the cited references teaches that the method further comprises administering to a mammalian subject an effective amount of PDK-1 activator.
Before the effective filing date of the present application, Ito et al already demonstrated that PDK-1 plays a role in the regulation of normal cardiac function by preventing cardiomyocyte apoptosis and by preserving responsiveness to beta-adrenergic stimulation via a model of temporally regulated inactivation of Pdk1 specifically in the adult heart (see at least the Abstract).  Ito et al concluded “In this regard, up-regulation of PDK1 in the hearts may emerge as a potential therapeutic strategy for heart failure” (page 8693, right col., last sentence of second last paragraph).
Additionally, Engel et al already disclosed at least small-molecule activators of PDK-1 for treating diseases associated with AGC kinases, PDK1 signaling and PKB signaling such as chronic inflammation and diabetes (see at least the Abstract; col. 7, lines 40-50; col. 8, lines 31-34; col. 10, lines 25-37; col. 12, lines 47-57; and Tables 1 and 3).  Table 1 lists various examples for compounds which selectively activate PKD-1, while Table 3 lists various allosteric activators of PDK1. 

An ordinary skilled artisan would have been motivated to further carry out the above modification because Ito et al already demonstrated that PDK-1 plays a role in the regulation of normal cardiac function by preventing cardiomyocyte apoptosis and by preserving responsiveness to beta-adrenergic stimulation; while Engel et al already disclosed at least small-molecule activators of PDK-1 in the form of a pharmaceutical composition for treating diseases associated with AGC kinases, PDK1 signaling and PKB signaling.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Webster, Dzau et al, Shen et al, Reddi et al, Elmen et al, Ito et al and Engel et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments

Applicants argued basically that none of Ito and Engel alone or in combination cures the deficiencies of Webster, Dzau, Shen, Reddi and Elmen references for the same reasons already set forth in the response for the rejection of claims 8-9, 13-14 and 17-18 above.
Please refer to the Examiner’s same responses to Applicant’s arguments on the rejection of claims 8-9, 13-14 and 17-18 above.  The Ito reference and the Engel reference were cited mainly to supplement the combined teachings of Webster, Dzau, Shen, Reddi and Elmen on the limitation of dependent claim 22 which recites the limitation “wherein the method further comprises administering the subject an effective amount of PDK-1 activator”.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Ouaamari et al.  (Diabetes 57:2708-2717, 2008) disclosed miR-375 directly targets 3’-Phosphoinositide-dependent protein kinase-1 (PDK1) and reduces its protein level, and regulates glucose-induced biological responses in pancreatic beta-cells (Abstract).
2.	King et al (J. Biol. Chem. 275:18108-18113, 2000) disclosed sphingosine as a novel activator of 3-phosphoinositide-dependent kinase 1 (PDK-1).
syngeneic and allogeneic large-scale expanded multipotent adult progenitor cells improves cardiac function after myocardial infarct.

Conclusion
 No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507. 

To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.


/QUANG NGUYEN/Primary Examiner, Art Unit 1633